Beck, J.
, . 1. Appeal : eviaenee to sup-I. Defendants’ counsel first object that the verdict of the jury is not supported by the evidence. All that need be said upon this point . , , n . , x is that the evidence is, to some extent, conflicting, ana is not wholly certain in connecting the defendants with the crime. But it cannot be said that it is so wanting in this regard that the jury, in the proper exercise of their discretion, could not have found the defendants guilty. We cannot, therefore, interfere with the verdict.
2. cbiminal itractioM ^ to evidence. II. The defendants relied upon an alibi as a defense. As applicable thereto the district court gave certain instructions like, if not verbatim copies of the instructions given in the preced-ing case of State v. Maher, ante, p. 77. The same objections to the instructions urged in that case are urged in this. We need not repeat what we have said in the prior case upon the objections to these instructions. We again hold them to be correct.
3. appeal : obevident0not urged below. III. The prosecuting witness was permitted to testify in his re-direct examination that another person on °f 'the crime had given the names of defendants, who were then suspectecl. The evidence was properly admitted by the court below, for the reason that inquiries as to the names of the parties he suspected were made by defendants’ counsel upon the cross-examination, and the evidence was proper to explain why the witness charged defendants with the crime. Counsel insist that the *84question in response to which, the evidence was given was leading. But no such objection was made at the time it was asked. If subject to objection on this ground, it was waived by a failure to make it when the error, if any, could have been corrected.
No other questions arise in the case. The judgment of the district court is
Aeeiemed.